            Case 1:18-cv-00798-AJ Document 27 Filed 06/10/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE

*************************************
Pamela Bond,                        *
       Plaintiff                    *
                                    *
v.                                  *                Case No. 1:18-CV-00798-AJ
                                    *
Sig Sauer, Inc.                     *
       Defendant                    *
                                    *
*************************************

                                 JOINT MOTION TO STAY

       NOW COME the parties, by and through counsel, and respectfully submit the within

Joint Motion to Stay, stating as follows:

       1.      The parties wish to stay the case in order to enable them to participate in

mediation on July 22, 2020, with Attorney Gregory Clayton as mediator.

       2.      Discovery is presently scheduled to close on June 19, 2020, and Motions for

Summary Judgement are due by July 1, 2020. Jury Selection and trial are presently scheduled to

take place beginning November 10, 2020.

       3.      These discovery deadlines were established via an assented-to motion to extend

deadlines filed on March 4, 2019, just before the Covid-19 stay-at-home orders and cancellations

and work interruptions stemming from these orders.

       4.      For Covid-19 related reasons, deposition of the Plaintiff, which was originally

scheduled to occur March 24, 2020 did not occur until May 20, 2020.

       5.      The Plaintiff also intends to take depositions of certain of Defendant’s employees,

in the event that the scheduled mediation is unsuccessful.




                                                1
            Case 1:18-cv-00798-AJ Document 27 Filed 06/10/20 Page 2 of 3



       6.      However, the parties, at this stage, believe that the likelihood of achieving

settlement at the mediation will be enhanced if the Court stays the case so that they need not

expend further resources on planning and engaging in discovery prior to mediation.

       7.      If mediation proves unsuccessful, the parties propose that the Court would lift the

stay at that time, and the parties would then ask the Court to set new deadlines for close of

discovery and summary judgment.

       8.      The relief of the stay, requested herein, does not include a request for continuance

of the Final Pretrial Conference and the trial, at this time.

       9.      Due to the discretionary nature of the relief requested herein, no memorandum of

law is required.

       WHEREFORE, the parties respectfully pray this Honorable Court:

       A.      Stay the case pending the July 22, 2020, mediation with Attorney Gregory

Clayton; and

       B.      Grant such other and further relief as is just and equitable.

                                                        Respectfully Submitted,

                                                        PAMELA BOND
                                                        By her attorneys,
                                                        DOUGLAS, LEONARD & GARVEY, P.C.,

Date: June 9, 2020                                      By:    /s/ Megan E. Douglass
                                                        Megan E. Douglass, Esq. (Bar #19501)
                                                        14 South Street, Suite 5
                                                        Concord, NH 03301
                                                        (603) 224-1988
                                                        mdouglass@nhlawoffice.com

                                                  and

                                                        SIG SAUER, INC.
                                                        By its attorneys,
                                                        JACKSON LEWIS, PC

                                                   2
          Case 1:18-cv-00798-AJ Document 27 Filed 06/10/20 Page 3 of 3




Date: June 9, 2020                               By:    /s/ Martha Van Oot, Esq._________
                                                 Martha Van Oot, Esq. NH Bar #963
                                                 100 International Drive, Suite 363
                                                 Portsmouth, NH 03801
                                                 Martha.VanOot@jacksonlewis.com
                                                 (603) 559-2735

                              CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was served this date upon all
counsel of record via the ECF filing system.

                                                 /s/ Megan E. Douglass
                                                 Megan E. Douglass, Esq.




                                            3
